DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 1/29/2021 amended claim 1 and cancelled claim 16.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejections over Lee and Lee in view of Holzl from the office action mailed 11/2/2020; therefore these rejections are withdrawn.  For the reasons discussed below claims 1-2, 6, 10, 13, 18, 20-23, 25, 27, 30, 33 and 59-63 are allowed.  

Examiners Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please AMEND claim 1 as follows:
DELETE the phrase: 
----- “wherein the melting temperature of the first solvent ranges from 2 to 28°C and” ----


Please CANCEL claims 36-37, 40-41 and 58.  


Spoke with Steve Davis on 2/19/2021 and he agreed to the amendments discussed above.  



Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  
Applicants’ arguments filed 1/29/2021 are persuasive in discussing the fact that the prior art does not teach step d) of claim 1, specifically, removing the first solvent in a frozen state from the cast polymeric film.  The second solvent or co-solvents in the prior art are used in conjunction and are not subjected to the freezing step to remove the first solvent.  For these reasons claims 1-2, 6, 10, 13, 18, 20-23, 25, 27, 30, 33 and 59-63 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.